Case: 2:18-cv-00736-MHW-EPD Doc #: 90 Filed: 08/23/19 Page: 1 of 3 PAGEID #: 976



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Brian Garrett, et al.,

             Plaintiffs,


      V.                                     Civil Action 2:18-cv-692

                                             Judge Michael H. Watson
The Ohio State University,
                                             Magistrate Judge Deavers
             Defendant.




Steve Snyder Hill, et al.,

             Plaintiffs,


      V.                                     Civil Action 2:18-cv-736

                                             Judge Michael H. Watson
The Ohio State University,
                                             Magistrate Judge Deavers
             Defendant.



                                    ORDER

      The Ohio State University ("Defendant") has moved to dismiss the

Complaints in these cases for failure to state a claim. Case No. 2:18-cv-6g2,

ECF No. 38; Case No. 2:18-cv-736, ECF No. 34. The parties are engaging in

extensive mediation with the Honorable Michael R. Barrett, and the Court
Case: 2:18-cv-00736-MHW-EPD Doc #: 90 Filed: 08/23/19 Page: 2 of 3 PAGEID #: 977



accordingly terminates as moot those pending motions In order to facilitate

settlement.^ Defendant may renew the motions If mediation ultimately proves

unsuccessful.

       Additionally, Plaintiffs move for a clarification of the Court's May 24, 2019,

Order denying Defendant's motion to stay discovery. Case No. 2:18-cv-736,

ECF No. 81. Defendant opposes the motion and seeks a status conference.

Case No. 2:18-cv-736, ECF No. 83. The Court finds the limited discovery

requested by Plaintiffs Is relevant and tailored for the purposes of mediation.

Plaintiff's motion is therefore GRANTED. The Court Is adamant, however, about

avoiding a slippery slope that leads to full discovery during mediation.

       To that end, discovery will proceed as follows. Counsel Is reminded that

discovery pursued during mediation must be narrowly tailored for the purposes of

mediation. Ifany party objects to any particular discovery request made during

the pendency of mediation, the parties shall attempt to mediate the discovery

dispute with Judge Barrett, who Is well positioned to determine what discovery

will be helpful to mediation. If no agreement Is reached regarding the discovery

dispute, the parties shall proceed In the normal course of handling discovery

disputes In this Court. Such discovery disputes will be handled by Chief

Magistrate Judge Deavers. The Court WARNS all counsel that It will not tolerate

excessive litigation over discovery disputes. The parties shall focus their efforts


  This should not be construed as a decision on the merits. The Court will address the
merits of these motions. If It needs to. In the future.
Case: 2:18-cv-00736-MHW-EPD Doc #: 90 Filed: 08/23/19 Page: 3 of 3 PAGEID #: 978



on mediation.

      Defendant's request for a status conference, ECF No. 83, is DENIED.

      The Cierk shaii terminate ECF No. 38 in Case No. 2:18-cv-692 and ECF

Nos. 34, 81 and 83, in Case No. 2:18-cv-736. Defendant shaii ask the Court to

reactivate the motions to dismiss, if necessary, at the conclusion of mediation.

      IT IS SO ORDERED.




                                          /s/ Michael H. Watson
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
